Name: Council Regulation (EEC) No 1304/85 of 23 May 1985 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 11 COUNCIL REGULATION (EEC) No 1304 / 85 of 23 May 1985 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( x ), as last amended by Regulation (EEC) No 1298 / 85 ( 2 ), and in particular Article 10 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2a ( 3 ) of Regulation (EEC) No 986 / 68 ( 4 ), as last amended by Regulation (EEC) No 2128 / 84 ( s ), lays down a margin within which the aid for skimmed-milk powder and powdered buttermilk and the aid for the milk powder referred to in Article 2 ( 1 ) ( e) and ( f) may be fixed ; whereas , in view of the criteria set out in the first paragraph of Article 2a , the limits of that margin should be adjusted , HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph ofArticle 2a ( 3 ) of Regulation (EEC) No 986 / 68 is hereby replaced by the following: '3 . The amount of aid for skimmed-milk powder and buttermilk powder shall be fixed within a band of 60 to 90 ECU per 100 kilograms . The total amount of aid referred to in Article 2 ( 1 ) (e ) and (f) shall be fixed within a band of 80 to 110 ECU per 100 kilograms .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1985 / 86 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 5 of this Official Journal . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p . 63 . ( «) OJ No L 169 , 18 . 7 . 1968 , p . 4 . ( s ) OJ No L 196 , 26 . 7 . 1984 , p . 6 .